Citation Nr: 1128206	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  02-04 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a low back disability.

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2001 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).   

The Board remanded the claims in August 2003 for additional development.  In October 2006, the Board denied increased ratings for residuals of a left Achilles tendon injury and a low back disability, and for a TDIU.

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2008 Order, the Court vacated the Board's decisions with regard to the rating of the low back disability and entitlement to TDIU (leaving undisturbed the Board decision as to the Achilles injury), and remanded the issues for further consideration consistent with a Joint Motion for Remand.  Any appeal with regard to the rating of the left Achilles tendon disability was dismissed.  In June 2009, the Board remanded the remaining issues for additional development.  

In November 2009, the Board granted an increased rating of 40 percent for a low back disability and denied a TDIU.  The Veteran appealed this decision to the Court.  In November 2010, the Court remanded the appeal for compliance with the instructions in a Joint Motion for Remand.  

The appeal is REMANDED to the RO.


REMAND

The Court set forth three underlying principles with regard to remands: (1) The appellant has a right to compliance with the "remand orders," (2) the Secretary has a duty to ensure compliance with the "terms of the remand," and, (3) the Board errs in failing to ensure compliance with the "remand orders."   See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).   In May 2011, the Veteran's representative submitted additional evidence and waived consideration of the evidence by the Agency of Original Jurisdiction.  The representative also requested that the Board proceed with adjudication without resort to a remand for any reason including for additional examinations or the conduct of any other development whether as directed by the Joint Motion or any other source.  

Notwithstanding the Veteran's petition for a prompt adjudication based on the record supplemented by his new evidence, waiver by the Veteran does not relieve the Board from the Secretary's duty of compliance with the terms of the remand to which he was a party in agreement to the Joint Motion.  As such, the Board has no discretion and must remand this matter for compliance with the Court's November 2009 order granting the parties' Joint Motion for Remand.  The submission of a new medical opinion does not obviate the duty to comply with the Court Order.  Additionally, the Veteran in part seeks an extraschedular rating for a low back disability which the Board may not grant in the first instance.  If warranted, the Board must refer the issue for consideration by the Director, Compensation and Pension Service.  38 C.F.R. § 3.321 (2010); Thun v. Peake, 22 Vet. App. 111,116 (2008).  

Total Disability Based on Individual Unemployability

The parties to Joint Motion for Remand found that the Board failed to provide an adequate statement of reasons and bases for its determination that the Veteran's service connected disabilities did not preclude all forms of substantially gainful employment and that the Board did not explain why a current medical examination addressing the effect of the disabilities on employment is not required.  

In its November 2009 decision, the Board noted that the Veteran had no education after high school and had previously performed carpentry, cement, and iron work.  The Board afforded greater probative weight to several opinions of record by a VA examiner and clinicians that the Veteran was capable of work that did not require heavy lifting, prolonged standing, or walking.  The Board also afforded probative weight to a private emergency room physician's opinion (obtained by the Veteran) that patients with persistent low back pain should not be prescribed bed rest but should rather remain active.  Referring to this probative evidence, the Board concluded, "...referral for a TDIU rating on an extraschedular basis is not warranted, as the Veteran's disabilities do not present exceptional circumstances.  He is able to walk short distances, bicycle on a local trail, exercise on home gym equipment, go trout fishing, perform light household chores in and out of the home, and operate an automobile."  The Board also considered but afforded less probative weight to a Social Security Administration determination and other medical opinions that the Veteran was not employable because of both service and non-service connected disorders.  

In correspondence in May 2011, the Veteran's representative cited several VA outpatient pain clinic and therapy records and a March 2003 report of a private disability evaluator for their opinions that the Veteran was unable to work because of low back and leg disabilities and their associated medications.  However, there are also VA pain clinic records showing that the Veteran reported no side effects from medication, that he can operate an automobile, and that he provides full time care for a disabled child.  The Board considered the impact of the Veteran's pain medications on his ability to perform in an occupational environment and concluded, "...the effects of medication likely preclude the performance of construction tasks in the field.  However, the Veteran is able to operate an automobile, and there is no indication that the medications would inhibit the performance of tasks that do not involve lifting, climbing, or the use of hazardous machinery."

The representative submitted a letter from a private occupational medicine physician who noted that the Veteran was found to be disabled by the Social Security Administration.  The physician examined the Veteran and noted that the Veteran performed certain recreational activities under only infrequent and special conditions without further explanation.  The physician noted the Veteran's reports that he had to rest in bed after attempting too much activity, also without explanation of the nature and level of that activity.  The physician noted that the Veteran had difficulty with activities of daily living without any description of those activities and how they were limited by the disabilities.  The physician concluded that the Veteran's low back and Achilles tendon disorders and not his hip injury were the primary cause of disability but provided no clinical rationale.  The physician made no comments regarding the Veteran's skills, effects of medication, or explained why the Veteran was able to drive, act as the primary caretaker for a child, or perform light household work.  The physician concluded that the Veteran could not perform sedentary work due to daily variations in his ability to "perform."  Contrary to the representative's contention that his report "...is easily the most comprehensive report of record," the Board finds that this report is inadequate because it does not address all the relevant facts and opinions of record and is conclusory without substantive rationale.  Except for the unexplained limitations on recreation, the report is substantially cumulative of evidence already of record.  Furthermore, the report does not address the matters remanded by the parties.  

The Veteran also submitted records of VA outpatient medical care from January 2009 to September 2010.  The Veteran continued to receive treatment for low back pain that provided only partial relief.  Clinicians noted the Veteran's reports of having to stop long bicycle riding but he continued daily walks and light yard work.  He continued to deny any side effects of medication.  

In the Joint Motion, the parties found that the Board's reasons and bases for concluding that the Veteran could sustain sedentary employment did not indicate what type of occupation the Veteran could follow given his limited educational background and lack of transferable work skills.  In order to more fully investigate potential forms of employment, the Board concludes that a VA functional capacity evaluation and an occupational skills assessment by a vocational rehabilitation counselor is necessary to determine what forms of sedentary employment, if any, may be suitable in view of the limitations imposed by his limited education, current skills, and service-connected disabilities including associated medication.  




Rating for a Low Back Disability 

In the Joint Motion, the parties found that the Board did not explain why a current examination was not required to address the effects of the service connected disability flare-up symptoms and medication on the Veteran's capacity for employment.   The parties also found that the Board did not properly apply the three step inquiry in Thun to determine if a referral for an extraschedular consideration was warranted.  

As discussed above, there are clinical observations and reports by the Veteran that he experiences no side effects and achieves partial relief from pain using medication.  However, there is inadequate medical observation and opinion on the occupational limitations imposed by that medication or by his flare-up symptoms.  Therefore, an additional examination is needed to address the issues.  

In November 2009, the Board assigned a 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  Among the applicable old and new criteria, this Diagnostic Code provided a higher schedular rating.  None of the rating criteria contain provisions for the impact of medication on function except the factor of whether medication or therapy provides intermittent or little intermittent relief.  Current criteria for intervertebral disc syndrome are based on incapacitating episodes without specific mention of the effects of medication.  Therefore, the Board concludes that following a current examination addressing the effects of medication on occupational capacity, the claim for an increased rating must be referred to the Director, Compensation and Pension Service, for consideration of an extraschedular rating for the low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination of his service-connected low back disability.  Request that the examiner review the claims file and note the review in the examination report.  Request that the examiner evaluate the low back disorder including any additional limitations due to pain, flare-ups, or effects of medication.  Request that the examiner assess the impact of the low back and Achilles tendon disabilities on his mobility, endurance, ability to operate machinery including vehicles, power tools, office, and communications equipment and whether medication for orthopedic treatment also impacts these functions.  

2.  Then, schedule the Veteran for a VA functional capacity evaluation.  This examination may be combined with the orthopedic examination if appropriate.  Request that the examiner review the claims file and note the review in the evaluation report.  Request that the examiner assess the Veteran's functional capacities for light or sedentary forms of work in view of the limitations imposed by his low back and Achilles tendon disabilities.  Request that the examiner comment on any limitations imposed by currently prescribed medications and provide examples of the types of occupations, if any, that the Veteran is able to perform.  Request that the examiner also comment on any inabilities for the Veteran to perform the activities of daily living as a result of his low back and Achilles tendon disabilities. 

3.  Then, schedule the Veteran for a vocational rehabilitation interview with a VA counselor.  Request that the counselor review the claims file including the report of the functional capacity evaluation and note the review in the counselor's report.  Request that the counselor determine if the Veteran is capable of any form of substantially gainful employment in view of his current educational experience, existing occupational skills, and limitations imposed by his service-connected low back and Achilles tendon disabilities or associated medications. The counselor must provide examples of suitable forms of substantially gainful employment, if any. 

4.  Then, refer the issue of an extraschedular rating for a low back disability to the Director, Compensation and Pension Service.  

5.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for a rating in excess of 40 percent for a low back disability and for a TDIU.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is re to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).
    


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


